Title: To Thomas Jefferson from John Page, 22 June 1807
From: Page, John
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Richmond June 22d. 1807
                        
                        Accept my sincere thanks for your repeated acts of kindness towards me, & for the offer you make in your
                            favor of the 10th. instant. As secrecy is required, as yet, I can procure no information respecting the comparative
                            Emoluments, & labor & confinement of the two offices: the moment I can, I will thankfully communicate to you the
                            result of my determination. At present however from what I can judge, your Applicants appear too sanguine in their
                            Expectation of the vacancy, as the present Incumbent is better, & expects a Cure by a Voyage he has contemplated for
                            some time past—
                        Mrs. Page unites with me Sir in presenting our warmest thanks to you for your friendly attention & our
                            sincerest wishes for your health & Happiness. 
                  I am with the highest respect & Esteem dear Sir your obedient
                            Servant
                        
                            John Page
                            
                        
                    